Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on 6/17/2020.
Claims 1-20 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 6/17/2020 complies with the provisions of M.P.E.P 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Abstract
The Abstract filed on 6/17/2020 has been considered as to the merits.

Drawings
The Drawings filed on 6/17/2020 have been considered as to the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
            - Claim 16 is the system claim. However, it is noted that the use of the terms “computing system” does not inherently mean that the claims are directed towards a machine or article of manufacture. Each component or module of the claimed system can be interpreted as comprising entirely of software per se according to one of ordinary skill in the art. Therefore, the claimed languages fail to provide the necessary hardware (i.e., memory or hardware processor) required for the claims to fall within the statutory category of a system. According to MPEP 2106, the claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. §101. 
	- Claims 17-20 are depending to claim 16. Therefore, they are rejected as incorporating the deficiencies of claim 16 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al., (US 10,445,657), hereinafter “Qian”, in view of Ristovski et al., (US 2019/0235484), hereinafter “Ristovski”.
As per claim 1, Qian discloses a method for performing data pre-processing operations during data preparation of a machine learning lifecycle, the method comprising: 
	- defining, by a user, one or more data pre-processing functions for applying to data stored in a dataset, the dataset stored in a database (col.6, lines 46-50, selecting a data set using a conventional process); 
	- executing one or more learn functions for learning the data, each of the one or more learn functions generating a first Structured Query Language (SQL) statement for each corresponding learn function, each first SQL statement representing a definition of corresponding learn function for corresponding defined data pre-processing function (col.6, lines 55-65 and col.7, lines 2-10, training the data set using a training function for a particular model).
However, Qian does not explicitly disclose the claimed “executing one or more transform functions for transforming the data, each of the one or more transform functions generating a second SQL statement for each corresponding transform function, each second SQL statement representing a definition of corresponding transform function for corresponding defined data pre-processing function”.
On the other hand, Ristovski discloses executing one or more transform functions for transforming the data, each of the one or more transform functions generating a second SQL statement for each corresponding transform function, each second SQL statement representing a definition of corresponding transform function for corresponding defined data pre-processing function (pars. [0046], [0056], and [0074]-[0076], based on the selected execution mode a transformation function and objective function that correspond to the selected execution mode are automatically assigned to the deep learning architecture to produce a model by applying windows over the pre- processing data using predefined functions over the windows, wherein the pre-processing includes constructing component based sequences to transform a conventional time-scale to a component time-scale, creating a common sequence on the component time-scale using a timestamp from the one or more sensors, updating the historical data to adjust outlier values based on other readings of the same sensor, and calculating sensor values for the common sequence based on the updated historical data and applying  the learned parameters of the objective function to generate a maintenance prediction for the equipment).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Qian to use a transform functions for transforming the data to generate a second SQL in order to allow for unrestricted probability distributions and cost functions at the output to generate maintenance predictions.

As per claim 2, the combination of Qian and Ristovski discloses the invention as claimed. In addition, Qian discloses the step of executing one or more learn functions further comprises: 
	- executing each first SQL statement for corresponding data pre-processing function in the database (col.6, lines 46-50, selecting a data set using a conventional process); 
	- producing learned information of each first SQL statement for corresponding data pre- processing function (col.6, lines 55-65 and col.7, lines 2-10, training the data set using a training function for a particular model); and 
On the other hand, Ristovski discloses the claimed storing the learned information produced from each first SQL statement corresponding data pre-processing function in a storage mechanism (see par. [0009]- [0010]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Qian in order to allow for unrestricted probability distributions and cost functions at the output to generate maintenance predictions.

As per claim 4, the combination of Qian and Ristovski discloses the invention as claimed. In addition, Qian discloses the claimed retrieving the data to a location of machine learning models for feeding the data to the machine learning models for training and predictions (col.1, lines 31-52 col.4, lines 23-41, the supervised learning is a machine implemented approach to analyzing a set of representative training data to produce an inferred function or model from the data that can be used with a prediction function for generalization or prediction on another set of similar data).
As per claim 7, the combination of Qian and Ristovski discloses the invention as claimed. In addition, Ristovski discloses the dataset comprises at least one of text data type, numeric data type, and image data type (par. [0078], image data).As per claim 8, the combination of Qian and Ristovski discloses the invention as claimed. In addition, Qian discloses the storage mechanism is a memory, a file, a temporary database storage (col.6, lines 4-40, RDBMS which is a relational database includes a storage memory).As per claim 9, the combination of Qian and Ristovski discloses the invention as claimed. In addition, Qian discloses the temporary database storage is a temporary table (col.6, lines 4-40, RDBMS which is a relational database includes table).As per claim 10, the combination of Qian and Ristovski discloses the invention as claimed. In addition, Qian discloses the database is a relational database (col.6, lines 5-40, relational database (SQL)).As per claim 11, the combination of Qian and Ristovski discloses the invention as claimed. In addition, Qian discloses the database is configured in a relational database management system (col.6, lines 4-40, RDBMS relational database).As per claim 12, the combination of Qian and Ristovski discloses the invention as claimed. In addition, Qian discloses the learned information is stored in the temporary database storage (col.5, lines 61-67 and col.6, lines 46-64, supervised learning is recorded in a table).

As per claim 13, the combination of Qian and Ristovski discloses the invention as claimed. In addition, Qian discloses the learned information stored in the temporary database storage is a dictionary of labels (col.5, lines 61-67 and col.6, lines 16-40, supervised learning which inherently labeled dataset or labeled training set to build, train, and update a model).As per claim 14, the combination of Qian and Ristovski discloses the invention as claimed. In addition, Qian discloses the data pre-processing functions are defined with a machine learning software tool and library (col.3, lines 19-23, col.4, lines 29-31, machine learning algorithm includes a training function).As per claim 15, the combination of Qian and Ristovski discloses the invention as claimed. In addition, Qian disclose the machine learning software tool and library is Python scikit-learn library (col.6, lines 30-33, python layer).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Qian et al., (US 10,445,657), hereinafter “Qian”, in view of Ristovski et al., (US 2019/0235484), hereinafter “Ristovski”, and further in view of Yang et al., (US 20200210525), hereinafter “Yang”.
As per claim 3, the combination of Qian and Ristovski discloses the invention as claimed except of the step of generate the second SQL statement for each of one or more data pre-processing functions; aggregating each second SQL statement generated to construct a single SQL statement; and executing the aggregated SQL statement in the database.
Meanwhile, Yang discloses the claimed a transform functions that comprises: 
	- generate the second SQL statement for each of one or more data pre-processing functions ([0128], [0147] and [0152]-[0155], generate SQL statement); 
	- aggregating each second SQL statement generated to construct a single SQL statement (par. [0128], [0147] and [0152]-[0155], aggregated SQL statement); and 
	- executing the aggregated SQL statement in the database (par. [0147] and [0152]-[0155], executing the aggregated SQL statement).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Qian and Ristovski in order to improve the efficiency of analyzing multidimensional database data by being more metric-centric and limiting the complexity of query statement expressions that are needed to effectively and flexibly transform multidimensional database data to metrics of interest, resulting in an improved data query language for online analytical processing computer systems.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al., (US 10,445,657), hereinafter “Qian”, in view of Ristovski et al., (US 2019/0235484), hereinafter “Ristovski”, and further in view of Stamatoyannopoulos et al., (US 2020/0167914), hereinafter “Stamatoyannopoulos”)As per claim 5-6, the combination of Qian and Ristovski discloses the invention as claimed except for a data scientist and one or more of financial data, demographic data, and medical data.
On the other hand, Stamatoyannopoulos discloses the user is a data scientist and the dataset is comprised of one or more of financial data, demographic data, and medical data (par. [0087], models or data representations rely on concepts derived from probability theory, graph algorithms, machine learning, etc., and provide the basis for a variety of state-of-the-art methods in medical diagnosis, image recognition, speech recognition, natural language processing, etc., and are also a foundational tool in formulating many machine learning problems).
In addition, Stamatoyannopoulos captures a series of one or more images of the cell sample and (b) processes the series of one or more images using a machine learning algorithm to identify one or more cell phenotypic traits that are correlated with the genetic, epigenetic, or genomic trait, where the machine learning algorithm has been trained using a training data set comprising cell image data and nucleic acid sequence data.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Qian and Ristovski in order to identify one or more regions of interest within a series of one or more images, receive an output data set from the pre-processing module and apply a series of one or more transformations to the output data to generate a cell characterization data set.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ristovski et al., (US 2019/0235484), hereinafter “Ristovski”, in view of Qian et al., (US 10,445,657), hereinafter “Qian”.
 As per claim 16, Ristovski discloses a system for performing data pre-processing operations during data preparation of a machine learning lifecycle, the system comprising: 
	- a database management system, the database management system including a database, the database including a dataset for performing the data pre-processing operations (par. [0009], pre-processing raw training data that the single deep learning architecture uses to learn parameters for a model based on a selected mode); and
a computing system capable of communicating with the database management system, the computing system including a machine learning software tool, the machine learning software tool having a data pre-processing module (par. [0035], pre-processing includes constructing component based sequences to transform a conventional time-scale to a component time-scale, creating a common sequence on the component time-scale using a timestamp from the one or more sensors, updating the historical data to adjust outlier values based on other readings of the same sensor, and calculating sensor values for the common sequence based on the updated historical data), wherein the data pre-processing module includes a first library for defining data pre- processing functions (par. [0075], pre-processing module includes predefined functions in the library).
However, Ristovski does not explicitly disclose the claimed SQL generating module, wherein the SQL generating module includes a second library for translating logic of each of defined data pre-processing functions to SQL and generating a SQL statement for executing in the database.
Meanwhile, Qian discloses the claimed SQL generating module, wherein the SQL generating module includes a second library for translating logic of each of defined data pre-processing functions to SQL and generating a SQL statement for executing in the database (col.6, lines 5-65, SQL function calls the training function “f” using a string created by Python, wherein the SQL command may be used to attach an identifying index to each row of copied data in the new table).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ristovski to use a SQL generating module in order to reliably measure the performance of the supervised learning algorithm, and enable the best model to be selected, and thus minimizes the requirement for the interfaces of supervised learning models to permit their use.
As per claim 17, the combination of Ristovski and Qian discloses the invention as claimed. In addition, Qian discloses the database is a relational database (col.6, lines 5-40, relational database (SQL)).
As per claim 18, the combination of Ristovski and Qian discloses the invention as claimed. In addition, Qian discloses the database management system is a relational database management system (col.6, lines 4-40, RDBMS relational database).
As per claim 19, the combination of Ristovski and Qian discloses the invention as claimed. In addition, Qian discloses the second library is a customized library which includes a plurality of classes (col.6, lines 4-40, RDBMS which is a relational database includes a library or dictionary).As per claim 20, the combination of Ristovski and Qian discloses the invention as claimed. In addition, Qian discloses the first library is Python scikit-learn library (col.6, lines 30-33, python layer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loan T. Nguyen whose telephone number is (571) 270-3103.  The examiner can normally be reached on Monday and Thursday- Friday, from 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4103. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system,  http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOAN T NGUYEN/Examiner, Art Unit 2165